667 S.E.2d 723 (2008)
STATE
v.
Mickey Vonrice ROLLINS.
No. 138PA08.
Supreme Court of North Carolina.
September 29, 2008.
Barbara S. Blackman, Assistant Appellate Defender, for Rollins.
Seth Edwards, District Attorney, for State.
The following order has been entered on the motion filed on the 22nd day of September 2008 by State of NC for Extension to File State's New Brief:
"Motion Allowed. State of NC shall have up to and including the 27th day of October 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 29th day of September 2008."